DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
3.        The information disclosure statement (IDS), filed on 12/04/19 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
4.           This application contains claims directed to the following patentably distinct species.

   Applicant must elect:
	    1. One from polyvinylpyrrolidone or any derivatives
and 
              2. One from precipitant is a powder or a solution
and 
              3. One from sonication or cavitation

	These species are independent or distinct because each combination results in a structurally distinct compound/composition that will have distinct properties and functions in art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
5.        During a telephone conversation with Lindsay V. Cutie on 01/13/21 a provisional election was made without traverse for the species: (1) polyvinylpyrrolidone (cl 1), (2) powder (cl 9), and (3) sonication (cl 10). Affirmation of this election must be made by applicant’s in replying this Office action.


Claim Rejections - 35 USC § 102
7.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.        Claims 1, 6, 8-9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyler (US 2006/0231255). 
          Regarding claims 1, 6, 8-9, 12, Oyler discloses a method comprising the zinc containing brine such as zinc bromide in a density of 12.2 lb/gal and adding a PERFORMATROL polymer, e.g. 10% polyvinylprrolidone by weight in aqueous solution to form precipitate to treat at least a portion of a subterranean formation (para [0001], [0021], [0025]-[0026], [0028]), meeting the requirements of claims 1, 6, 8-9, 12. 

Claim Rejections - 35 USC § 103
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.        Claims 1-4, 6-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2018/0023376) in view of Oyler (US 2006/0231255) as evidenced from Nalepa (US 2017/0233630) and Harrison (US 8518232). 
           Regarding claims 1, 7-9, Davis discloses a method comprising providing a fluid comprising an aqueous brine contaminated with zinc and adding lime to the fluid, wherein the lime causes at least a portion of the zinc to become insoluble in the fluid (para [0015], [0018], [0041]). Davis further discloses the storing and reusing of the brines in variety of oil and gas operations, wherein the brine is from the various sources such as seawater (para [0001], [0020]). Although Davis discloses lime resulted in a reduction of metal contamination to values of less than 2% by weight, which is an acceptable level indicating the brines would be suitable for use in oil or gas operations (para [0042]), as evidenced from Nalepa, “inclusion of zinc necessitates increased reporting to government agencies for environmental reasons, resulting in more costly 
          Oyler discloses a precipitation in the downhole application, wherein the zinc containing brine such as zinc bromide and a PERFORMATROL polymer, e.g. 10% polyvinylprrolidone by weight in aqueous solution form precipitate (para [0001], [0021], [0026], [0028]). 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Davis with the PERFORMATROL polymer, as taught by Oyler to precipitate remaining zinc left from the lime precipitation and remove the zinc from brine as much as possible from the environmental perspective for reuse as evidenced from Nalepa. 
           Regarding claims 2-4, Davis discloses removing at least a portion of the precipitate from the fluid comprises passing the fluid through a filter media, wherein the 
            Regarding claim 6, Davis discloses the fluid was used to treat at least a portion of a subterranean formation (para [0031]).
           Regarding claim 11, Davis discloses lime is added to the aqueous fluid or in the filter media, wherein the role of lime is to make the metal ion insoluble (para [0026]), e.g. precipitate out from the aqueous fluid. Davis does not disclose claimed precipitant such as polyvinylpyrrolidone. However, Oyler discloses polyvinylprrolidone and zinc form a precipitate (para [0001], [0021, [0026], [0028]). It would have been obvious to one with ordinary skill, in the art at the time of invention, to include in the filter media of Davis the precipitant such as polyvinylpyrrolidone for the efficient filtration. 
           Regarding claim 12, Davis discloses the aqueous fluid is brine having density 14 ppg (para [0041]), fall into instant claim range of less than about 14.8 ppg.
            Regarding claims 13-15, Davis discloses a method comprising providing a fluid comprising an aqueous brine contaminated with zinc and adding lime to the fluid, wherein the lime causes at least a portion of the zinc to become insoluble in the fluid (para [0015], [0018], [0041]). Davis further discloses removing at least a portion of the precipitate from the fluid comprises passing the fluid through a filter media, wherein the concentration of zinc in the fluid is reduced after removing the portion of the precipitate from the aqueous base fluid (para [0015]-[0016]). Davis further discloses the storing and reusing of the brines in variety of oil and gas operations, wherein the brine is from the various sources such as seawater (para [0001], [0020]). Although Davis discloses lime resulted in a reduction of metal contamination to values of less than 2% by weight, 
          Oyler discloses a precipitation in the downhole application, wherein the zinc containing brine such as zinc bromide and a PERFORMATROL polymer, e.g. 10% polyvinylprrolidone by weight in aqueous solution form precipitate (para [0001], [0021, [0026], [0028]). 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Davis with the PERFORMATROL polymer, as taught by Oyler to precipitate remaining zinc left from the lime precipitation and remove the zinc from brine as much as possible from the environmental perspective for reuse as evidenced from Nalepa. 
            Regarding claim 16, Davis discloses the aqueous fluid is brine having density 14 ppg (para [0041]), fall into instant claim range of less than about 14.8 ppg.
            Regarding claims 17, 19-20, Davis discloses a method comprising providing a fluid comprising an aqueous brine contaminated with zinc and adding lime to the fluid, wherein the lime causes at least a portion of the zinc to become insoluble in the fluid (para [0015], [0018], [0041]). Davis further discloses removing at least a portion of the precipitate from the fluid comprises passing the fluid through a filter media, wherein the concentration of zinc in the fluid is reduced after removing the portion of the precipitate from the aqueous base fluid (para [0015]-[0016]). Davis further discloses the storing and reusing of the brines in variety of oil and gas operations, wherein the brine is from the various sources such as seawater (para [0001], [0020]). Although Davis discloses lime resulted in a reduction of metal contamination to values of less than 2% by weight, which is an acceptable level indicating the brines would be suitable for use in oil or gas operations (para [0042]), as evidenced from Nalepa, “inclusion of zinc necessitates increased reporting to government agencies for environmental reasons, resulting in more costly environmental mitigation measures. For example, zinc is regulated as a Priority Pollutant by the United States Environmental Protection Agency (EPA). Hence, there is a need to develop high density aqueous brine fluids that are zinc-free” for the downhole use (para [0004], [0005]). Thus, from the environmental perspective, zinc-free brine is more desirable for the downhole use.  Davis does not disclose adding a precipitant comprising polyvinylpyrrolidone or any derivative thereof to the fluid to form a precipitate with at least a portion of the zinc, wherein adding the precipitant to the fluid to form the precipitate comprises adding a second fluid comprising the precipitant to the 
          Oyler discloses a precipitation in the downhole application, wherein the zinc containing brine such as zinc bromide and a PERFORMATROL polymer, e.g. 10% polyvinylprrolidone by weight in aqueous solution form precipitate (para [0001], [0021, [0026], [0028]). 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Davis with the PERFORMATROL polymer, as taught by Oyler to precipitate remaining zinc left from the lime precipitation and remove the zinc from brine as much as possible from the environmental perspective for reuse as evidenced from Nalepa. 
           Regarding claim 18, Davis discloses lime is added to the aqueous fluid or in the filter media, wherein the role of lime is to make the metal ion insoluble (para [0026]), e.g. precipitate out from the aqueous fluid. Davis does not disclose claimed precipitant such as polyvinylpyrrolidone. However, Oyler discloses polyvinylprrolidone and zinc form a precipitate (para [0001], [0021, [0026], [0028]). It would have been obvious to one with ordinary skill, in the art at the time of invention, to include in the filter media of Davis the precipitant such as polyvinylpyrrolidone for the efficient filtration. 
12.      Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Oyler as applied to claim 1 above, and further in view of Zhang (US 2011/0247986).
            Davis includes the features of claim 1 above.
           Regarding claim 5, Davis discloses the reclaimed brine used in the wellbore application such as drilling fluid by introducing the reclaimed brine into a subterranean formation (para [0031]). Davis is silent about adding additives in the reclaimed brine.
           However, Zhang discloses the reclaimed brine is viscosified by adding viscosifier to build a drilling fluid for using in drilling a wellbore in the subterranean formation (para [0020], [0029], table 3).
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Davis by adding viscosifier in the reclaimed brine, as taught by Zhang to viscosify the drilling fluid for use in drilling a wellbore in the subterranean formation.
13.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oyler as applied to claim 1 above, and further in view of Gibbison (US 8123953).
            Oyler includes the features of claim 1 above.
           Regarding claim 8, Oyler discloses precipitant comprising polyvinylpyrrolidone solution but does not disclose the precipitant is powder (elected species).
           However, Gibbison discloses a method of adding the dry powder of polyvinyl- pyrrolidone precipitant in a wellbore fluid (column 1, lines 14-19, column 2, lines 41-43).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Oyler with the aforementioned teachings of Gibbison to provide a dry powder of polyvinylpyrrolidone as precipitant in the wellbore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
14.      Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Oyler as applied to claims 1, 9 above, and further in view of Pawar (I, A. Pawar, et. al., Ultrasound-based treatment approaches for intrinsic viscosity reduction of polyvinylpyrrolidone, Ultrasonics Sonochemistry, 2014, 21, 1108-1116).
            Oyler includes the features of claims 1, 9 above.
           Regarding claim 10, Oyler does not disclose the sonication of the polyvinyl-pyrrolidone solution before adding into the brine.
            However, Pawar discloses the polyvinylpyrrolidone is treated by sonication to reduce the intrinsic viscosity as essential processing requirement for application of polyvinylpyrrolidone in any field (page 1109, para 5).
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to perform the sonication treatment of the polyvinylpyrrolidone in Oyler as taught by Pawar to reduce the intrinsic viscosity. 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768